Exhibit 10.1

 

EXECUTION VERSION

 

MASTER MANAGEMENT AGREEMENT

 

THIS MASTER MANAGEMENT AGREEMENT (this “Agreement”), dated as of July 1, 2012,
is entered into by and between INLAND AMERICAN REAL ESTATE TRUST, INC., a
Maryland corporation (the “Company”), and INLAND AMERICAN APARTMENT MANAGEMENT
LLC, a Delaware limited liability company (the “Property Manager”).

 

WITNESSETH:

 

WHEREAS, the Company intends to operate as a “real estate investment trust” (a
“REIT”), as defined in Sections 856 through 860 of the Internal Revenue Code of
1986, as amended (the “Code”), for federal and state income tax purposes and
expects to make investments in real estate assets of the type permitted to be
made by REITs under the Code and otherwise in accordance with the Articles of
Incorporation and Bylaws of the Company; and

 

WHEREAS, the properties managed pursuant to this Agreement shall consist of
apartment facilities, a list of which is attached hereto as Exhibit A (such
investments included on Exhibit A being referred to herein collectively as the
“Properties” and individually as a “Property”); and

 

WHEREAS, the Company desires to have the Property Manager manage certain
Properties (as defined below) which are or will be owned by affiliates of the
Company (such affiliates being referred to herein collectively as the “Property
Owners” and individually as a “Property Owner”), and the Property Manager is
willing to manage those Properties, on the terms and conditions herein set
forth.

 

NOW THEREFORE, in consideration of the mutual covenants and conditions herein
set forth, the parties hereto agree as follows:

 

1.                                      Effective Date.  Effective as of July 1,
2012, the Company hereby retains, on behalf of the Property Owners, the Property
Manager to manage certain apartment Properties located in the United States and
Canada (collectively, the “Territory”).  This Agreement is not an exclusive
management agreement and the Property Manager acknowledges and agrees that the
Company (whether or not through the Property Owners) may engage other management
companies to manage Properties within the Territory.

 

2.                                      Terms and Conditions.

 

(a)                                 The engagement of the Property Manager for
any Property shall be pursuant to the terms and conditions of a separate
management agreement in substantially the form attached hereto as Exhibit B (the
“Management Agreement”) between the Property Manager and the applicable Property
Owner.  Exhibit A, which identifies the Properties to be managed, will be
amended to include any Properties acquired after the date of this Agreement.

 

1

--------------------------------------------------------------------------------


 

(b)                                 Each Property Owner shall be obligated to
pay the Property Manager, as a monthly management fee, an amount equal to:

 

(i)                                     3.75% of the Gross Income (as hereafter
defined) of the Property to be managed.

 

(ii)                                  For purposes hereof, “Gross Income” means
all rents, assessments and other items, including, but not limited to the
following, to the extent applicable: the aggregate amount of any and all tenant
payments for real estate taxes, property liability and other insurance, damages
and repairs, common area maintenance, tax reduction fees and all other tenant
reimbursements, administrative charges, proceeds of rental interruption
insurance, parking fees, income from coin operated machines and other
miscellaneous income collected by or paid to Property Manager.  For purposes of
calculating the management fee, Gross Income specifically includes late rent
administrative charges, non-negotiable check charges, credit report fees,
subleasing administrative charges, and all administrative charges actually
collected from tenants in connection with annual common area maintenance
reconciliations and tenant charge backs for same.

 

(c)                                  The management fee for each Property shall
be set forth in the Management Agreement for each Property.

 

(d)                                 Property Manager hereby covenants and agrees
that (i) subject to the reimbursement obligations set forth below, the Property
Manager shall perform services requested by the Company, the Board of Directors
of the Company or a Property Owner in connection with any direct or indirect
sale of a Property in addition to those set forth in this Agreement and
(ii) Property Manager shall cooperate with the Company and each applicable
Property Owner, as applicable, in connection with such sale of a Property.

 

(e)                                  Each Property Owner shall reimburse the
Property Manager for all reasonable out of pocket costs and expenses actually
incurred by Property Manager for services performed in connection with a sale of
a Property.  Such costs and expenses shall include, but not be limited to costs
for consultants and/or temporary employees engaged to assist in the sale
process, and severance packages or stay bonuses paid to those employees of
Property Manager that contribute to the maintenance, operation, repair and other
services being rendered at the Property.  Such costs and expenses shall not
include corporate salary allocations or employee costs not normally reimbursed
pursuant to the Management Agreements.  Severance packages and stay bonuses will
not be reimbursed for any employees of Property Manager other than those
rendering services at the applicable Property, including for the avoidance of
doubt any senior executive of the Property Manager. All of the costs and
expenses described in this subsection shall be reimbursed to Property Manager
regardless of whether a sale occurs.

 

(f)                                   The following guidelines shall apply to
reimbursement for severance packages and stay bonuses:

 

2

--------------------------------------------------------------------------------


 

(i)                                     Up to one week of severance pay will be
reimbursed for each one year of service.

 

(ii)                                  Stay bonuses will only be reimbursed for
key employees, and reimbursement will be limited to approximately ten percent
(10%) of the key employee’s base annual pay.

 

(iii)                               Property Manager agrees to provide an
estimate of reimbursable severance payments and stay bonuses for the remainder
of the 2012 calendar year to the applicable Property Owner, the Company and the
Company’s Board of Directors within 30 days of the date of this Agreement and
for the 2013 calendar year during the fourth quarter of the 2012 calendar year. 
Such estimates shall be subject to the reasonable approval of the Company’s
Board.  Property Manager will provide a quarterly update to the Property Owner,
the Company and the Company’s Board of Directors as to reimbursable severance
payments and stay bonuses actually paid and shall not be entitled to
reimbursement for any amounts in excess of such estimates without the prior
written approval of the Company’s Board of Directors.

 

(g)                                  Subject to the terms of this Agreement,
Property Manager covenants and agrees to comply with and implement, as
applicable, any direction or strategic plan approved by the Company’s Board of
Directors.

 

(h)                                 Notwithstanding the foregoing, the Property
Manager, the Company and the applicable Property Owner may mutually agree to
vary the terms of a Management Agreement for any Property, provided any increase
in or addition of fees and/or reimbursements, limitation or modification with
respect to reporting, or modification of the term or any termination rights, in
each instance, shall be subject to the prior approval of the Company’s Board of
Directors.

 

3.                                      Termination.

 

(a)                                 Subject to Sections 3(b), 3(c) and 3(d) and
to the renewal option described below, the term of this Agreement shall commence
as of the date of this Agreement and expire on December 31, 2013.  The Term
shall automatically be renewed until June 30, 2015, unless either party delivers
written notice to the other party canceling this Agreement (a “Termination
Notice”).  In order to be effective, a Termination Notice must be delivered
before June 30, 2013.  If a Termination Notice is not delivered before such
date, the Termination Notice shall not be effective, and the Term shall
automatically be extended without further action by the parties.  If this
Agreement is terminated pursuant to Subsections 3(b), 3(c) or 3(d) or a
Termination Notice is given, all Management Agreements shall terminate effective
as of the date of termination of this Agreement.

 

(b)                                 Notwithstanding Section 3(a) above, the
Company shall have the right to terminate this Agreement under the following
circumstances:

 

(i)                                     Property Manager engages in any act of
fraud, misappropriation of funds or embezzlement or Property Manager commits any
act of gross negligence

 

3

--------------------------------------------------------------------------------


 

or willful misconduct in the performance of its obligations under this
Agreement; provided, however, if such conduct is committed by any individual
other than any senior executive, the Company shall have no right to exercise
such termination right if the Property Manager immediately terminates or causes
the termination of such individual from employment and makes the Company, the
Property Owner and the Property whole for the actual financial loss resulting
from such conduct.

 

(ii)                                  The Property Manager commits a material
breach of any representation, warranty, term, covenant or condition set forth in
this Agreement and such breach is not cured within thirty (30) days after
written notice from the Company to the Property Manager.  The notice shall
specify the nature of the breach in reasonable detail.  Notwithstanding the
foregoing, if the Property Manager has promptly commenced to cure the breach
within the initial 30-day period and is diligently pursuing the cure to
completion, the Property Manager shall have, to the extent necessary, an
additional thirty (30) days to cure the breach before the Company may terminate
this Agreement.

 

(iii)                               A court of competent jurisdiction enters a
decree or order for relief in respect of the Property Manager in any involuntary
case under the applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoints a receiver liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of the Property Manager or for any
substantial part of its property or orders the winding up or liquidation of the
Property Manager’s affairs.

 

(iv)                              The Property Manager commences a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consents to (or fails to timely object to) the entry of
an order for relief in an involuntary case under any such law, or consents to
(or fails to timely object to) the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Property Manager or for any substantial part of its property,
or makes any general assignment for the benefit of creditors, or fails generally
to pay its debts, as they become due.

 

(v)                                 There is a dissolution of the Property
Manager.

 

(c)                                  Notwithstanding Section 3(a) above, the
Property Manager shall have the right to terminate this Agreement under the
following circumstances:

 

(i)                                     The Company commits a material breach of
any representation, warranty, term, covenant or condition set forth in this
Agreement and such breach is not cured within thirty (30) days after written
notice from the Property Manager to the Company.  The notice shall specify the
nature of the breach in reasonable detail.  Notwithstanding the foregoing, if
the Company has promptly commenced to cure the breach within the initial 30-day
period and is diligently pursuing the cure to completion, the Company shall
have, to the extent necessary, an additional thirty (30) days to cure the breach
before the Property Manager may terminate this Agreement.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  A court of competent jurisdiction enters a
decree or order for relief in respect of the Company in any involuntary case
under the applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoints a receiver liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of the Company or for any
substantial part of any of their respective property or orders the winding up or
liquidation of the Company’s affairs.

 

(iii)                               The Company commences a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consents to (or fails to timely object to) the entry of an order for
relief in an involuntary case under any such law, or consents to (or fails to
timely object to) the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
the Company or for any substantial part of its property, or makes any general
assignment for the benefit of creditors, or fails generally to pay its debts, as
they become due.

 

(iv)                              There is a dissolution of the Company.

 

(d)                                 Notwithstanding Section 3(a) above, if there
is a Change of Control (as hereafter defined), this Agreement shall
automatically terminate, effective as of the date on which the Change of Control
occurs.  If there is a Change of Control pursuant to subsection (e)(i) below,
then for purposes of this subsection (d), the date on which the Change of
Control occurs means the date on which the last of the affected Properties or
Property Owners are sold, disposed of or transferred by the Company.

 

(e)                                  For purposes hereof, a “Change of Control”
means:

 

(i)                                     contracting to sell, dispose of or
transfer at least seventy-five percent (75%) of either (1) the Properties
managed by the Property Manager pursuant to this Agreement and the Management
Agreements entered into pursuant to this Agreement or (2) the Property Owners of
the Properties managed by the Property Manager pursuant to this Agreement and
the Management Agreements entered into pursuant to this Agreement, in each case
within any six (6) month period to one or more persons or entities other than
the Property Manager, any of its affiliates or any of the Company’s subsidiaries
and at least seventy-five percent (75%) of such Properties or Property Owners,
as applicable, are actually sold, disposed of or transferred by the Company; or

 

(ii)                                  the acquisition by any individuals,
entity, group or person (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act, or any successor provision (the
“Exchange Act”)), including any group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act), other than the Property Manager or any of its affiliates, in
a single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the

 

5

--------------------------------------------------------------------------------


 

Exchange Act) of fifty percent (50%) or more of the total voting power of the
voting capital interests of the Company.

 

(f)                                   Unless otherwise expressly set forth in
this Section 3, the party entitled to terminate this Agreement shall provide the
other party thirty (30) days advance written notice of the termination.

 

(g)                                  In the event a dispute arises between the
parties regarding the application or interpretation of this Agreement or a
Management Agreement, the parties shall exercise commercially reasonable efforts
to reach a reasonable and equitable resolution of the matter.  If the parties
are unable to reach a reasonable and equitable resolution, either party may
refer the matter by written notice to the senior officers of the parties
hereto.  If the parties still cannot resolve the matter, the parties shall agree
upon an appropriate method of non-judicial dispute resolution, including
mediation, mini-trial, or arbitration.

 

4.                                      Action Upon Termination.

 

(a)                                 Except as otherwise set forth in
Section 4(b), the Property Manager shall not be entitled to compensation after
the date of termination of this Agreement for further services performed under
this Agreement or the Management Agreements, but shall be paid all compensation
accruing to the date of termination. Upon termination of this Agreement, the
Property Manager shall:

 

(i)                                     pay over to the Company, on behalf of
the Property Owners, all moneys collected and held for the account of the
Company pursuant to this Agreement and each Management Agreement, after
deducting any accrued compensation and reimbursement for expenses to which the
Property Manager is entitled;

 

(ii)                                  deliver to the Board of Directors of the
Company a full accounting, including a statement showing all payments collected
by the Property Manager and a statement of all money held by the Property
Manager, covering the period following the date of the last accounting furnished
to the Board of Directors of the Company;

 

(iii)                               deliver to the Board of Directors of the
Company all property and documents of the Company then in the custody of the
Property Manager; and

 

(iv)                              cooperate with the Company and the Property
Owners and take all reasonable steps requested by the Company to assist it in
making an orderly transition of the functions performed by the Property Manager.

 

(b)                                 Notwithstanding subsection 4(a), if this
Agreement is terminated as a result of a Change of Control, the Property Manager
shall be paid a termination fee equal to seventy percent (70%) of the average
applicable monthly management fee that would otherwise have been paid to
Property Manager for each Affected Management Agreement (as hereafter defined). 
The termination fee shall be calculated using the

 

6

--------------------------------------------------------------------------------


 

monthly management fee for the immediately preceding three full calendar months
of each Affected Management Agreement to determine the average and multiplying
that average by the number of months remaining in the term of each Affected
Management Agreement, excluding any extension options.

 

(i)                                     For purposes of this subsection (b), an
“Affected Management Agreement” means:

 

(1)                                 any Management Agreement terminated because
this Agreement was terminated as a result of a Change of Control;

 

(2)                                 any Management Agreement terminated because
the Property subject to the Management Agreement was sold as part of a sale that
triggered the Change of Control; and

 

(3)                                 any Management Agreement terminated because
there was a change of control of the Property Owner (as more particularly
described in Section 2(c)(ii) of the Management Agreement) and the change of
control of the Property Owner was part of a sale that triggered the Change of
Control.

 

(c)                                  The Company shall pay the Property Manager
the termination fee in cash upon the effective date of the termination of this
Agreement.

 

5.                                      Successors and Assigns.  This Agreement
shall bind any successors or assigns of the parties hereto as herein provided.

 

6.                                      Liability and Indemnification.

 

(a)                                 The Company shall indemnify the Property
Manager and its affiliates, officers, directors, employees and agents
(individually an “Indemnitee”, collectively the “Indemnitees”) to the same
extent as the Company may indemnify its officers, directors, employees and
agents under its Articles of Incorporation and Bylaws so long as:

 

(i)                                     the Board of Directors of the Company
has determined, in good faith, that the course of conduct that caused the loss,
liability or expense was in the best interests of the Company;

 

(ii)                                  the Indemnitee was acting on behalf of, or
performing services for, the Company;

 

(iii)                               the liability or loss was not the result of
negligence or misconduct on the part of the Indemnitee; and

 

(iv)                              any amounts payable to the Indemnitee are paid
only out of the Company’s net assets and not from any personal assets of any
stockholder.

 

7

--------------------------------------------------------------------------------


 

(b)                                 The Company shall not indemnify any person
or entity for losses, liabilities or expenses arising from, or out of, an
alleged violation of federal or state securities laws by any party seeking
indemnity unless one or more of the following conditions are met:

 

(i)                                     there has been a successful adjudication
on the merits of each count involving alleged securities law violations as to
the particular person or entity;

 

(ii)                                  the claims have been dismissed with
prejudice on the merits by a court of competent jurisdiction as to the
particular person or entity; or

 

(iii)                               a court of competent jurisdiction approves a
settlement of the claims and finds that indemnification of the settlement and
related costs should be made and the court considering the request has been
advised of the position of the Securities and Exchange Commission and the
published opinions of any state securities regulatory authority in which
securities of the Company were offered and sold with respect to the availability
or propriety of indemnification for securities law violations.

 

(c)                                  The Company shall advance amounts to
persons entitled to indemnification hereunder for legal and other expenses and
costs incurred as a result of any legal action for which indemnification is
being sought only if all of the following conditions are satisfied:

 

(i)                                     the legal action relates to acts or
omissions with respect to the performance of duties or services by the
Indemnitee for or on behalf of the Company or a Property Owner;

 

(ii)                                  the legal action is initiated by a third
party and a court of competent jurisdiction specifically approves the
advancement; and

 

(iii)                               the Indemnitee receiving the advances
undertakes to repay any monies advanced by the Company, together with the
applicable legal rate of interest thereon, in any case(s) in which a court of
competent jurisdiction finds that the party is not entitled to be indemnified.

 

7.                                      Notices.  Any notice, report or other
communication required or permitted to be given hereunder shall be in writing
unless some other method of giving such notice, report or other communication is
accepted by the party to whom it is given and shall be given by being delivered
at the following addresses of the parties hereto:

 

If to the Company, to:

Inland American Real Estate Trust, Inc.

 

2901 Butterfield Road

 

Oak Brook, IL 60523

 

Attention:

Vice President, Administration

 

Telephone:

(630) 218-8000

 

Facsimile:

(630) 218-4955

 

8

--------------------------------------------------------------------------------


 

If to the Property Manager, to:

Inland American Apartment Management LLC

 

2901 Butterfield Road

 

Oak Brook, IL 60523

 

Attention:

President

 

Telephone:

(630) 218-8000

 

Facsimile:

(630) 218-4955

 

Either party may at any time give notice in writing to the other party of a
change of its address for the purpose of this Section 7.

 

8.                                      Counterparts.  This Agreement may be
executed in one or more counterparts, all or which taken together shall
constitute one and the same agreement, and shall become effective when the
counterparts have been signed by each party hereto and delivered to the other
party hereto.

 

9.                                      Governing Law.  This Agreement shall be
construed, performed and enforced in accordance with and governed by the
internal laws of the State of Illinois, without giving effect to the principles
of conflicts of law thereof.

 

10.                               Amendments.  This Agreement may be amended or
modified, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto, or in the case of a waiver, by the party waiving compliance.

 

11.                               Headings.  The descriptive headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

12.                               Severability.  In the event that any part of
this Agreement is declared by any court or other judicial or administrative body
to be null, void or unenforceable, said provision shall survive to the extent it
is not so declared, and all of the other provisions of this Agreement shall
remain in full force and effect.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]

 

9

--------------------------------------------------------------------------------


 

WHEREFORE, the undersigned have executed this Agreement by their duly authorized
officers or representatives as of the date first above written.

 

 

COMPANY:

 

PROPERTY MANAGER:

 

 

 

INLAND AMERICAN REAL ESTATE TRUST, INC.

 

INLAND AMERICAN APARTMENT MANAGEMENT LLC

 

 

 

 

 

 

By:

/s/ Jack Potts

 

By:

/s/ Tom Lithgow

Name:

Jack Potts

 

Name:

Tom Lithgow

Its:

Principal Financial Officer

 

Its:

President

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

48500

 

SOUTHGATE APARTMENTS

 

Multi-Family

48501

 

FIELDS APARTMENT HOMES

 

Multi-Family

48502

 

WATERFORD PLACE AT SHADOW CREEK RANCH

 

Multi-Family

48503

 

THE LANDINGS AT CLEAR LAKE

 

Multi-Family

48504

 

VILLAGES AT KITTY HAWK

 

Multi-Family

48505

 

ENCINO CANYON APARTMENTS

 

Multi-Family

48506

 

SEVEN PALMS APARTMENTS

 

Multi-Family

48507

 

LEGACY WOODS

 

Multi-Family

48508

 

LEGACY CORNER

 

Multi-Family

48509

 

LEGACY CROSSING

 

Multi-Family

48510

 

LEGACY AT ART QUARTER

 

Multi-Family

48511

 

WATERFORD PLACE II VILLAS

 

Multi-Family

48512

 

BRAZOS RANCH APARTMENTS

 

Multi-Family

48515

 

GROGANS LANDING APARTMENTS

 

Multi-Family

48516

 

STERLING RIDGE ESTATES APARTMENTS

 

Multi-Family

48518

 

WOODRIDGE APARTMENTS

 

Multi-Family

48519

 

PARKSIDE APARTMENTS

 

Multi-Family

48521

 

FANNIN STREET STATION APARTMENTS

 

Multi-Family

48522

 

NANTUCKET APARTMENTS

 

Multi-Family

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (this “Agreement”), dated as of [                    ]
[    ], 20[    ], is entered into by and between
[                                                                ], a Maryland
corporation (“Owner”), and INLAND AMERICAN APARTMENT MANAGEMENT LLC, a Delaware
limited liability company (the “Property Manager”).

 

In consideration of the mutual covenants and conditions herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Owner hereby employs the Property
Manager exclusively to rent, lease, operate and manage the property commonly
known as and located in and legally described on Exhibit A attached hereto and
made a part hereof (the “Premises”), upon the terms and conditions hereinafter
set forth.  [NOTE: Following provision to be used for all Properties owned on
July 1, 2012] [The term of this Agreement (the “Term”) shall commence on July 1,
2012 (the “Commencement Date”), and shall end on December 31, 2013.  The Term
shall automatically be renewed until June 30, 2015, unless either party delivers
written notice to the other party canceling this Agreement (a “Termination
Notice”).] [NOTE: Following provision to be used for all Properties acquired
after July 1, 2012] [The term of this Agreement (the “Term”) shall commence on
the date the Property Owner takes title to the Property (the “Commencement
Date”), and shall end on the date that is the last day of the month that is
eighteen (18) months after the Commencement Date.  The Term shall automatically
be renewed for one (1) period of eighteen (18) months, unless either party
delivers written notice to the other party canceling this Agreement (a
“Termination Notice”).] In order to be effective, a Termination Notice must be
delivered before June 30, 2013.  If a Termination Notice is not delivered before
such date, the Termination Notice shall not be effective, and the Term shall
automatically be extended without further action by the parties.  In the event
this Agreement is terminated for any reason prior to the expiration of the Term,
Owner shall indemnify, protect, defend, save and hold the Property Manager and
all of its affiliates, shareholders, officers, directors, employees, agents,
successors and assigns harmless from and against any and all claims, causes of
action, demands, suits, proceedings, loss, judgments, damage, awards, liens,
fines, costs, attorneys’ fees and expenses, of every kind and nature whatsoever
that may be imposed on or incurred by the Property Manager by reason of the
willful misconduct, gross negligence, malfeasance or unlawful acts (such
unlawfulness having been adjudicated by a court of proper jurisdiction) of
Owner.

 

2.                                      EACH PARTY SHALL HAVE THE FOLLOWING
TERMINATION RIGHTS:

 

(a)                                 Owner may terminate this Agreement if any
one of the following occurs:

 

(i)    Property Manager commits a material breach of any representation,
warranty, term, covenant or condition set forth in this Agreement and such
breach is not cured within thirty (30) days after written notice from the
Owner.  The notice shall specify the nature of the breach in reasonable detail. 
Notwithstanding the foregoing, if the Property Manager has promptly commenced to
cure the

 

B-1

--------------------------------------------------------------------------------


 

breach within the initial 30-day period and is diligently pursuing the cure to
completion, the Property Manager shall have, to the extent necessary, an
additional thirty (30) days to cure the breach before the Owner may terminate
this Agreement.

 

(ii)   Property Manager engages in any act of fraud, misappropriation of funds
or embezzlement or Property Manager commits any act of gross negligence or
willful misconduct in the performance of its obligations under this Agreement;
provided, however, if such conduct is committed by any individual other than any
senior executive, Owner shall have no right to exercise such termination right
if the Property Manager immediately terminates or causes the termination of such
individual from employment and makes Owner and the Property whole for the actual
financial loss resulting from such conduct.

 

(b)                                 The Property Manager may terminate this
Agreement if any one of the following occurs:

 

(i)    Owner commits a material breach of any representation, warranty, term,
covenant or condition set forth in this Agreement and such breach is not cured
within thirty (30) days after written notice from the Property Manager.  The
notice shall specify the nature of the violation in reasonable detail. 
Notwithstanding the foregoing, if the Owner has promptly commenced to cure the
violation within the initial 30-day period and is diligently pursuing the cure
to completion, the Owner shall have, to the extent necessary, an additional
thirty (30) days to cure the violation before Property Manager may terminate.

 

(ii)   A court of competent jurisdiction enters a decree or order for relief in
respect of the Owner in any involuntary case under the applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoints a
receiver liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of Owner or for any substantial part of any of their respective
property or orders the winding up or liquidation of Owner’s affairs.

 

(iii)  Owner commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case under any such law, or
consents to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of Owner or for
any substantial part of its property, or makes any general assignment for the
benefit of creditors, or fails generally to pay its debts, as they become due.

 

(iv)  There is a dissolution of Owner.

 

(c)                                  This Agreement shall automatically
terminate if any one of the following occurs:

 

(i)    The Master Management Agreement, dated as of July 1, 2012 by and between
Inland American Real Estate Trust, Inc. and Property Manager, is terminated.

 

B-2

--------------------------------------------------------------------------------


 

This Agreement shall terminate effective as of the date the Master Management
Agreement is terminated.

 

(ii)   There is a sale of the Property or a transfer of control of Owner.  For
purposes hereof, the acquisition by any individuals, entity, group or person
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act, or any successor provision (the “Exchange Act”)), including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act), other than the
Property Manager, any of its affiliates or any affiliates of the Owner, in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of fifty percent (50%)
or more of the total voting power of the voting capital interests of the Owner. 
This Agreement shall terminate effective as of the date the Property is sold or
the effective date of the transfer of control of Owner, as applicable.

 

Unless otherwise expressly set forth in this Section 3, the party entitled to
terminate this Agreement shall provide the other party thirty (30) days advance
written notice of the termination.

 

3.                                      THE PROPERTY MANAGER AGREES:

 

3.1                               To accept the management of the Premises, to
the extent, for the period, and upon the terms herein provided and agrees to
furnish the services of its organization in connection with renting, leasing,
operating and managing the Premises, and, without limiting the generality of the
foregoing, the Property Manager agrees to be responsible for those specific
duties and functions set forth in Section 4 hereof.  The Property Manager shall
be entitled at all times to manage the Premises in accordance with the Property
Manager’s standard operating policies and procedures, except to the extent that
any specific provisions contained herein are to the contrary, in which case the
Property Manager shall manage the Premises consistent with the specific
provisions of the Agreement. The Property Manager agrees to use its best efforts
to maintain the highest occupancy at the highest rents for each space comprising
the Premises.

 

3.2                               To prepare those reports regarding the
Premises identified on Exhibit B, which reports shall be made accessible to the
Owner through a shared software system, and to remit to Owner, upon Owner’s
request, the excess of Gross Income (as hereafter defined) over expenses paid
pursuant to Section 3.4 hereof (“Net Proceeds”).  In the event that expenses
paid pursuant to Section 4.4 hereof shall be in excess of Gross Income for any
monthly period, to notify Owner of same and Owner agrees to pay the excess
amount immediately upon request from the Property Manager, but nothing herein
contained shall obligate the Property Manager to advance its own funds on behalf
of Owner. All advances by the Property Manager on behalf of Owner shall be paid
to the Property Manager by Owner within ten (10) days after request.

 

3.3                               To prepare annualized budgets for operation of
the Premises. Annualized budgets shall be for planning and informational
purposes only, and the Property Manager shall have no liability to Owner for any
failure to meet any budget. However, the Property Manager will use its best
efforts to operate the Premises pursuant to the annualized budget. The parties

 

B-3

--------------------------------------------------------------------------------


 

acknowledge that the first annualized budget has been prepared and approved for
the year commencing January 1, 2012 and ending on December 31, 2012.  All
subsequent annualized budgets shall cover the period from January 1st of each
year through December 31st of the same year. The proposed annualized budget for
each calendar year shall be prepared by the Property Manager by December 1st of
the year preceding the year for which it applies, and Owner shall notify the
Property Manager within fifteen (15) days as to whether Owner has or has not
approved the proposed annualized budget. If Owner does not approve the proposed
annualized budget, Owner shall notify the Property Manager and the Property
Manager shall make the necessary amendments to the annualized budget. During the
time the Property Manager is preparing these amendments, the Property Manager
will continue to operate the Premises according to the last approved annualized
budget. Owner’s approval of the annualized budget shall constitute approval for
the Property Manager to expend sums for all budgeted expenditures, without the
necessity to obtain additional approval of Owner under any other expenditure
limitations as set forth elsewhere in this Agreement.

 

Subject to the terms of this Agreement, Property Manager covenants and agrees to
comply with and implement, as applicable, any direction or strategic plan
approved by the Company’s Board of Directors.

 

4.                                      OWNER AGREES, and does hereby give the
Property Manager the following exclusive authority and powers (all of which
shall be exercised in the name of the Property Manager, as the Property Manager
for Owner) and Owner agrees to assume and reimburse the Property Manager, its
affiliates and agents for all expenses paid or incurred in connection therewith:

 

4.1                               To advertise the Premises or any part thereof
and to display signs thereon, which advertising and signs may contain the
Property Manager’s name and customary logo; and to rent the same; to cause
references of prospective tenants to be investigated; to sign leases for all or
part of the Premises for terms not in excess of one year, or the period agreed
to by the Owner and Property Manager, and to renew or cancel the existing leases
and prepare and execute the new leases without additional charge to Owner; to
terminate tenancies and to sign and serve in the name of the Owner of the
Premises such notices as are deemed necessary by the Property Manager; to
institute and prosecute actions to evict tenants and to recover possession of
the Premises; with Owner’s authorization, to sue for, in the name of the Owner,
and recover rent and other sums due; and, when expedient, to settle, compromise,
and release any actions or suits, or reinstate such tenancies. Owner shall
reimburse Property Manager for all expenses of litigation including attorneys’
fees, filing fees, and court costs that Property Manager does not recover from
tenants.  The Property Manager may select the attorney of its choice to handle
the litigation, with the Owner’s approval.  The Property Manager may collect
from tenants all or any of the following, all of which shall be considered Gross
Income (and included when calculating the Management Fee) and deposited into
Property Manager’s custodial account: a late rent administrative charge, a
non-negotiable check charge; a credit report fee; a subleasing administrative
charge or broker’s commission; and all administrative charges actually collected
from tenants in connection with annual common area maintenance reconciliations
and tenant charge backs for same.

 

B-4

--------------------------------------------------------------------------------


 

4.2                               To hire, supervise, discharge and pay salary
and benefit expenses for all labor required for the operation and maintenance of
the Premises including, but not limited to, on-site personnel, property
managers, assistant property managers, leasing consultants, engineers, janitors,
maintenance supervisors and other employees required for the operation and
maintenance of the Premises, including personnel spending a portion of their
working hours (to be charged on a pro rata basis) at the Premises. All expenses
of such employment shall be deemed operating expenses of the Premises. To make
or cause to be made all ordinary repairs and replacements necessary to preserve
the Premises in its present condition and for the operating efficiency thereof
and all alterations required to comply with lease requirements, and to do
decorating on the Premises; to negotiate and enter into, as the Property Manager
for Owner of the Premises, contracts for all items on budgets that have been
approved by Owner, any emergency services or repairs for items not exceeding
$20,000.00, appropriate service agreements and labor agreements for normal
operation of the Premises, which shall have terms not to exceed three years, and
agreements for all budgeted maintenance, minor alterations and utility services,
including, but not limited to, electricity, gas, fuel, water, telephone, window
washing, scavenger service, landscaping, snow removal, pest exterminating,
decorating and legal services in collection with the leases and service
agreements relating to the Premises, and other services or such of them as the
Property Manager may consider appropriate; and to purchase supplies and pay all
bills.  The Property Manager shall use its best efforts to obtain the foregoing
services and utilities for the Premises at the most economical costs and terms
available to the Property Manager.

 

Owner hereby appoints the Property Manager as Owner’s authorized Property
Manager for the purpose of executing, as the managing Property Manager for
Owner, those agreements described in this Section 4.2.  In addition, Owner
agrees to specifically assume in writing all obligations under all agreements so
entered into by the Property Manager, on behalf of Owner of the Premises, upon
the termination of this Agreement and Owner shall indemnify, protect, save,
defend and hold the Property Manager and all of its affiliates, shareholders,
officers, directors, employees, agents, successors and assigns harmless from and
against any and all claims, causes of action, demands, suits, proceedings, loss,
judgments, damage, awards, liens, fines, costs, attorneys’ fees and expenses, of
every kind and nature whatsoever, resulting from, arising out of or in any way
related to those agreements and which relate to or concern matters occurring
after termination of this Agreement, but excluding matters arising out of the
Property Manager’s misconduct, negligence, malfeasance or unlawful acts. The
Property Manager shall secure the approval of, and execution of appropriate
agreements by, Owner for any non-budgeted and non-emergency/contingency capital
items, alterations or other expenditures in excess of $20,000.00 for any one
item, securing for each item at least three (3) written bids, if practicable, or
providing evidence satisfactory to Owner that the agreed amount is lower than
industry standard pricing, from responsible contractors. The Property Manager
shall have the right from time to time during the Term to contract with and make
purchases from its affiliates and third party agents; provided that contract
rates and prices are competitive with other available sources. The Property
Manager may at any time, and from time to time, request and receive the prior
written authorization of Owner of the Premises of any one or more purchases or
other expenditures, notwithstanding that the Property Manager may otherwise be
authorized hereunder to make such purchases or expenditures.

 

B-5

--------------------------------------------------------------------------------


 

4.3                               To collect Gross Income (as hereafter defined)
and give receipts therefore and to deposit all such Gross Income collected
hereunder in the Property Manager’s custodial account which the Property Manager
will open and maintain, in a state or national bank of the Property Manager’s
choice and whose deposits are insured by the Federal Deposit Insurance
Corporation, exclusively for the Premises and any other properties owned by
Owner (or any entity that is owned or controlled by the Owner) and managed by
the Property Manager. Owner agrees that the Property Manager shall be authorized
to maintain a reasonable minimum balance (to be determined jointly from time to
time) in the custodial account. The Property Manager may endorse any and all
checks received in connection with the operation of the Premises and drawn to
the order of Owner and Owner shall, upon request, furnish the Property Manager’s
depository with an appropriate authorization for the Property Manager to make
the endorsement.  For purposes hereof, “Gross Income” means all rents,
assessments and other items, including, but not limited to the following, to the
extent applicable: the aggregate amount of any and all tenant payments for real
estate taxes, property liability and other insurance, damages and repairs,
common area maintenance, tax reduction fees and all other tenant reimbursements,
administrative charges, proceeds of rental interruption insurance, parking fees,
income from coin operated machines and other miscellaneous income collected by
or paid to Property Manager.  Gross Income specifically includes late rent
administrative charges, non-negotiable check charges, credit report fees,
subleasing administrative charges, and all administrative charges actually
collected from tenants in connection with annual common area maintenance
reconciliations and tenant charge backs for same.

 

4.4                               To pay all expenses of the Premises from the
Gross Income collected in accordance with Section 4.3 hereof, from the Property
Manager’s custodial account. It is understood that the Gross Income will be used
first to pay the compensation to the Property Manager as contained in Section 6
hereof, then to the reimbursement of expenses incurred by Property Manager
pursuant to Section 4.2 and Section 2(e) of the Master Management Agreement,
then operational expenses and then any mortgage indebtedness, including real
estate tax and insurance impounds, but only as directed by Owner in writing and
only if sufficient Gross Income is available for such payments.

 

4.5                               Nothing in this Agreement shall be interpreted
to obligate the Property Manager to pay from Gross Income any expenses incurred
by Owner prior to the commencement of this Agreement, except to the extent
(i) Property Manager was obligated to pay such expenses pursuant to the terms of
a prior management agreement between Owner and Property Manager or (ii) Owner
advances additional funds to pay the expenses.

 

4.6                               To collect and handle tenants’ security
deposits, including the right to apply the security deposits to unpaid rent, and
to comply, on behalf of the Owner, with applicable state or local laws
concerning security deposits and interest thereon, if any.

 

4.7                               The Property Manager shall not be required to
advance any monies for the care or management of the Premises, and Owner agrees
to advance all monies necessary therefor. If the Property Manager shall elect to
advance any money in connection with care or management of the Premises, Owner
agrees to reimburse the Property Manager in accordance with Section 3.2 and
Section 4.2 above.

 

B-6

--------------------------------------------------------------------------------


 

4.8                               To handle all steps necessary regarding any
claim for insured losses or damages; provided that the Property Manager will not
make any adjustments or settlements in excess of $50,000.00 without Owner’s
prior written consent.

 

4.9                               Notwithstanding anything to the contrary
contained in this Agreement, Owner acknowledges and agrees that any or all of
the duties of the Property Manager as contained herein may be delegated by the
Property Manager and performed by an affiliate or third-party agent (a
“SubProperty Manager”) with whom the Property Manager contracts for the purpose
of performing such duties. Owner specifically grants the Property Manager the
authority to enter management agreements with any SubProperty Manager; provided
that Owner shall have no liability or responsibility to any SubProperty Manager
for the payment of the SubProperty Manager’s fee or for reimbursement to the
SubProperty Manager of its expenses or to indemnify the SubProperty Manager in
any manner for any matter; and provided further that the Property Manager shall
require such SubProperty Manager to agree, in the written agreement setting
forth the duties and obligations of such SubProperty Manager, to indemnify Owner
for all loss, damage or claims incurred by Owner as a result of the willful
misconduct, gross negligence, malfeasance or unlawful acts of the SubProperty
Manager. Owner further acknowledges and agrees that the Property Manager may
assign this Agreement and all of the Property Manager’s rights and obligations
hereunder to another management entity that is then managing other property for
Owner (“Successor Property Manager”). Owner specifically grants the Property
Manager the authority to make an assignment of this Agreement to a Successor
Property Manager.

 

5.                                      OWNER FURTHER AGREES:

 

5.1                               To indemnify, defend, protect, save and hold
the Property Manager and all of its affiliates, shareholders, officers,
directors, employees, agents, SubProperty Managers, successors and assigns
(collectively, “Indemnified Parties”) harmless from any and all claims, causes
of action, demands, suits, proceedings, loss, judgments, damage, awards, liens,
fines, costs, attorneys’ fees and expenses, of every kind and nature whatsoever
(collectively, “Losses”) in connection with or in any way related to the
Premises and from liability for damage to the Premises and injuries to or death
of any person whomsoever, and damage to property; provided, however, that any
indemnification pursuant to this Section 5.1 shall not extend to any such Losses
arising out of the negligence or misconduct of the Property Manager or any of
the other Indemnified Party. Owner agrees to procure and pay for, at its own
expense, public liability insurance, fire and extended coverage insurance,
burglary and theft insurance, rental interruption insurance, flood insurance (if
appropriate) and boiler insurance (if appropriate) naming Owner and the Property
Manager as insured parties and adequate to protect their respective interests
and in form, substance, and amounts reasonably satisfactory to the Property
Manager, and to furnish to the Property Manager certificates and policies
evidencing the existence of this insurance. The premiums for all insurance
maintained by Owner shall be paid by either Owner directly or, provided
sufficient Gross Income is available, by the Property Manager from Gross
Income.  Unless Owner shall provide insurance and furnish certificates and
policies within ten (10) days from the date of this Agreement, the Property
Manager may, in its sole discretion, but shall not be obligated to, purchase
insurance and charge the cost thereof to the account of Owner. All insurance
policies shall provide that the Property Manager shall receive thirty (30) days’
written notice prior to cancellation of the policy.  The Property Manager shall
not be liable for any error

 

B-7

--------------------------------------------------------------------------------


 

of judgment or for any mistake of fact or law, or for any thing that it may do
or refrain from doing, except in cases of negligence or misconduct on the part
of the Property Manager.

 

5.2                               Owner hereby warrants and represents to the
Property Manager that to the best of Owner’s knowledge, neither the Premises,
nor any part thereof, has previously been or is presently being used to treat,
deposit, store, dispose of or place any hazardous substance, that may subject
the Property Manager to liability or claims under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C.
Section 9607) or any constitutional provision, statute, ordinance, law or
regulation of any governmental body or of any order or ruling of any public
authority or official thereof, having or claiming to have jurisdiction
thereover.  Furthermore, Owner agrees to indemnify, protect, defend, save and
hold the Property Manager and all of its affiliates, shareholders, officers,
directors, employees, agents, successors and assigns harmless from any and all
claims, causes of action, demands, suits, proceedings, loss, judgments, damage,
awards, liens, fines, costs, attorneys’ fees and expenses, of every kind and
nature whatsoever, involving, concerning or in any way related to any past,
current or future allegations regarding treatment, depositing, storage, disposal
or placement by any party other than the Property Manager of hazardous
substances on the Premises.

 

5.3                               To give adequate advance written notice to the
Property Manager if Owner desires that the Property Manager make payment, out of
Gross Income, to the extent funds are available after the payment of the
Property Manager’s compensation as contained in Section 6 hereof and all
operational expenses, of mortgage indebtedness, general taxes, special
assessments, or fire, boiler or any other insurance premiums. In no event shall
the Property Manager be required to advance its own money in payment of any such
indebtedness, taxes, assessments or premiums.

 

5.4                               Nothing in this Section 5 or otherwise in this
Agreement or any agreement executed by Owner in connection with this Agreement
shall require Owner or a subsidiary of Owner to limit the liability of, waive
any claims against, or indemnify and hold harmless any person or entity except
to the extent Owner or that subsidiary is permitted by Section 6 of the Master
Management Agreement, dated July 1, 2012, between Owner and the Property
Manager, to so limit, waive, indemnify or hold harmless, as applicable.

 

6.                                      OWNER AGREES TO PAY THE PROPERTY
MANAGER, AS A MONTHLY MANAGEMENT FEE HEREUNDER FOR MANAGING THE PREMISES
DIRECTLY OR THROUGH ITS AFFILIATES OR AGENTS, an amount equal to three and
three-quarters percent (3.75%) of Gross Income (the “Management Fee”), subject
to change as set forth below, which shall be deducted monthly by the Property
Manager and retained by the Property Manager from Gross Income prior to payment
to Owner of Net Proceeds. The Management Fee shall be compensation for all
services specified herein and provided by the Property Manager in connection
with renting, leasing, operating and managing the Premises. Any services beyond
those specified herein, such as sales brokerage, construction management, loan
origination and servicing, property tax reduction and risk management services,
shall be performed by Property Manager and compensated by Owner only if the
parties agree on the scope of the services to be performed; provided that the
compensation to be paid therefor will not exceed ninety percent (90.0%) of the
market rate that would be paid to unrelated parties providing these services;
provided further that all compensation must be approved by a majority of the
independent

 

B-8

--------------------------------------------------------------------------------


 

directors of Owner. Owner acknowledges and agrees that Property Manager may pay
or assign all or any portion of its Management Fee to a SubProperty Manager as
described in Section 4.9 hereof.

 

7.                                      IT IS MUTUALLY AGREED THAT:

 

7.1                               Owner shall designate one (1) person to serve
as Owner’s Representative in all dealings with the Property Manager hereunder.
Whenever the notification and reporting to Owner or the approval, consent or
other action of Owner is called for hereunder, any notification and reporting if
sent to or specified in writing to Owner’s Representative, and any approval,
consent or action if executed by Owner’s Representative, shall be binding on
Owner but only if approved by the Owner’s board of directors as may be required.
Owner’s Representative initially shall be:

 

Name

 

Address

 

 

 

 

 

2901 Butterfield Road

Vice President, Administration

 

Oak Brook, IL 60523

 

 

Telephone:

(630) 218-8000

 

 

Facsimile:

(630) 218-4955

 

Owner’s Representative may be changed at the discretion of Owner, at any time
and from time to time, and shall be effective upon the Property Manager’s
receipt of written notice of the new Owner’s Representative.

 

7.2                               Owner expressly withholds from the Property
Manager any power or authority to make any structural changes in any building or
to make any other major alterations or additions in or to any such building or
equipment therein, or to incur any expense chargeable to Owner, other than
expenses related to exercising the express powers above vested in the Property
Manager without the prior written direction of Owner’s Representative, except
that the Property Manager shall make all emergency repairs as may be required to
ensure the safety of persons or property or which are immediately necessary for
the preservation and safety of the Premises or the safety of the tenants and
occupants thereof or are required to avoid the suspension of any necessary
service to the Premises.

 

7.3                               The Property Manager shall be responsible for
notifying Owner in the event it receives a material written notice that any
building on the Premises or any equipment therein does not comply with the
requirements of any statute, ordinance, law or regulation of any governmental
body or of any public authority or official thereof having or claiming to have
jurisdiction thereover. The Property Manager shall promptly forward to Owner any
material written complaints, warnings, notices or summonses received by the
Property Manager relating to these matters. Owner represents that to the best of
its knowledge the Premises and such equipment comply with all such requirements
and authorizes the Property Manager to disclose the Owner’s identity to any
officials and agrees to indemnify, protect, defend, save and hold the Property
Manager and the other Indemnified Parties harmless of and from any and all
Losses which may be imposed on them or any of them by reason of the failure of
Owner to correct any present or future violation or alleged violation of any and
all present or future laws, ordinances,

 

B-9

--------------------------------------------------------------------------------


 

statutes, or regulations of any public authority or official thereof, having or
claiming to have jurisdiction thereover, of which it has actual notice.

 

7.4                               In the event it is alleged or charged that any
building on the Premises or any equipment therein or any act or failure to act
by Owner with respect to the Premises or the sale, rental, or other disposition
thereof fails to comply with, or is in violation of, any of the requirements of
any constitutional provision, statute, ordinance, law or regulation of any
governmental body or any order or ruling of any public authority or official
thereof having or claiming to have jurisdiction thereover, and the Property
Manager, in its sole and absolute discretion, considers that the action or
position of Owner, with respect thereto may result in damage or liability to the
Property Manager, the Property Manager shall have the right to cancel this
Agreement at any time by written notice to Owner of its election so to do, which
cancellation shall be effective upon delivery of the notice to Owner. Any notice
may be delivered personally or by registered mail, on or to the person named to
receive the Property Manager’s monthly statement at the address provided in
Section 7.1 hereof, and if delivered by mail shall be deemed to have been
delivered when deposited in the mails. Any cancellation pursuant to this
Section 7.4 shall not release the indemnities of Owner set forth in this
Agreement, including, but not limited to, those set forth in Sections 1, 4.2,
5.1, 5.2 and 7.3 above and shall not terminate any liability or obligation of
Owner to the Property Manager for any payment, reimbursement, or other sum of
money then due and payable to the Property Manager hereunder.

 

7.5                               All personnel expenses, including but not
limited to, wages, salaries, insurance, benefits, employment related taxes and
other governmental charges, shall be charges incurred in connection with the
Premises for purposes of Section 4.4 hereof, to the extent that these expenses
are apportioned by the Property Manager to services rendered for the benefit of
the Premises. The number and classification of employees serving the Premises
shall be as determined by the Property Manager to be appropriate for the proper
operation of the Premises; provided that Owner may request changes in the number
and/or classification of employees, and the Property Manager shall make all
requested changes unless in its judgment the resulting level of operation and/or
maintenance of the Premises will be inadequate.

 

8.                                      Owner shall pay or reimburse the
Property Manager, its affiliates or agents for all amounts due it under this
Agreement for services and advances prior to termination of this Agreement. All
provisions of this Agreement that require Owner to have insured, or to protect,
defend, save, hold and indemnify or to reimburse the Property Manager shall
survive any expiration or termination of this Agreement and, if the Property
Manager is or becomes involved in any claim, proceeding or litigation by reason
of having been the Property Manager of Owner, such provisions shall apply as if
this Agreement were still in effect. The parties understand and agree that the
Property Manager may withhold funds for sixty (60) days after the end of the
month in which this Agreement is terminated to pay bills previously incurred but
not yet invoiced and to close accounts. Should the funds withheld be
insufficient to meet the obligation of the Property Manager to pay bills
previously incurred, Owner shall, upon demand, advance sufficient funds to the
Property Manager to ensure fulfillment of the Property Manager’s obligation to
do so, within ten (10) days of receipt of notice and an itemization of all
unpaid bills.

 

9.                                      Nothing contained herein shall be
construed as creating any rights in third parties who are not the parties to
this Agreement, nor shall anything contained herein be construed to

 

B-10

--------------------------------------------------------------------------------


 

impose any liability upon Owner or the Property Manager for the performance by
Owner or the Property Manager under any other agreement they have entered into
or may in the future enter into, without the express written consent of the
other having been obtained.  Nothing contained in this Agreement shall be deemed
or construed to create a partnership or joint venture between Owner and the
Property Manager or to cause either party to be responsible in any way for the
debts or obligations of the other or any other party (but nothing contained
herein shall affect the Property Manager’s responsibility to transmit payments
for the account of Owner as provided herein), it being the intention of the
parties that the only relationship hereunder is that of the Property Manager and
principal.

 

10.                               Wherever possible, each provision of this
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited or
invalid under applicable law, the provision shall be ineffective only to the
extent of the prohibition or invalidity, without invalidating the remainder of
the provision or the remaining provisions of this Agreement. This Agreement, its
validity, performance and enforcement shall be construed in accordance with, and
governed by, the internal laws of the State in which the Premises are located
without regard to that State’s conflicts of law principles.

 

11.                               This Agreement shall be binding upon the
successors and assigns of the Property Manager and the heirs, administrators,
executors, successors and assignees of Owner.  This Agreement contains the
entire Agreement of the parties relating to the subject matter hereof, and there
are no understandings, representations or undertakings by either party except as
herein contained. This Agreement may be modified solely by a written agreement
executed by both parties hereto.

 

12.                               If any party hereto defaults under the terms
or conditions of this Agreement, the defaulting party shall pay the
non-defaulting party’s court costs and attorneys’ fees incurred in the
enforcement of any provision of this Agreement.

 

13.                               The failure of either party to this Agreement
to, in anyone or more instances, insist upon the performance of any of the
terms, covenants or conditions of this Agreement, or to exercise any rights or
privileges conferred in this Agreement, shall not be construed as thereafter
waiving any such terms, covenants, conditions, rights or privileges, but the
same shall continue in full force and effect as if no the forbearance or waiver
had occurred.

 

14.                               This Agreement is deemed to have been drafted
jointly by the parties, and any uncertainty or ambiguity shall not be construed
for or against either party as an attribution of drafting to either party.

 

B-11

--------------------------------------------------------------------------------


 

15.                               All notices given under this Agreement shall
be sent by certified mail, return receipt requested, sent by facsimile
transmission, or hand delivered at:

 

If to Owner, to:

Inland American Real Estate Trust, Inc.

 

2901 Butterfield Road

 

Oak Brook, IL 60523

 

Attention:

Vice President, Administration

 

Telephone:

(630) 218-8000

 

Facsimile:

(630) 218-4955

 

 

If to Property Manager, to:

Inland American Apartment Management, LLC

 

2901 Butterfield Road

 

Oak Brook, IL 60523

 

Attention:

President

 

Telephone:

(630) 218-8000

 

Facsimile:

(630) 218-4955

 

 

 

 

B-12

--------------------------------------------------------------------------------


 

WHEREFORE, the undersigned have executed this Agreement by their duly authorized
officers or representatives as of the date first above written.

 

PROPERTY MANAGER:

OWNER:

 

 

 

 

 

 

 

 

INLAND AMERICAN APARTMENT
MANAGEMENT LLC, a Delaware limited
liability company

[                                                                         ]., a
Maryland corporation

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

 

Its:

 

 

Its:

 

 

 

 

B-13

--------------------------------------------------------------------------------


 

Exhibit A

 

[Description of the Premises to be Inserted]

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

[Description of Reports to be Inserted]

 

B-1

--------------------------------------------------------------------------------